Citation Nr: 1608402	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement under VA's Licensing and Certification (LAC) program for expenses incurred for dental laboratory technology certification testing taken in August 2012, October 2012, November 2012, and April 2013. 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served in the Reserve including active duty for training from January 2005 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  The Veteran took seven tests to obtain his dental laboratory certification: (1) a Comprehensive Exam on August 1, 2012; (2) a Specialty Exam on August 1, 2012; (3) a Practical Exam on August 1, 2012; (4) a Comprehensive Exam on October 1, 2012; (5) a Specialty Exam on November 21, 2012; (6) a Specialty Exam on February 11, 2013; and (7) a Specialty Exam on April 23, 2013.  

2.  The Veteran filed his claim for reimbursement for these seven tests in January 2014.

3.  The RO reimbursed the Veteran for the Specialty Exam taken on February 11, 2013, but denied the remaining requests.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of the cost of a licensing or certification test for dental laboratory technology certification testing taken in August 2012, October 2012, and November 2012, under the Post-9/11 GI Bill (Chapter 33) Licensing and Certification (LAC) program, are not met.  38 U.S.C.A. §§ 3034(a), 3315, 3323(a), 3452(b), 3689 (West 2014); 38 C.F.R. §§ 21.9590, 21.9625, 21.9665, 21.9680 (2015).  

2.  The criteria for reimbursement of the cost of a licensing or certification test for dental laboratory technology certification testing taken on April 23, 2013, under the Post-9/11 GI Bill (Chapter 33) Licensing and Certification (LAC) program, are met.  38 U.S.C.A. §§ 3034(a), 3315, 3323(a), 3452(b), 3689 (West 2014); 38 C.F.R. §§ 21.9590, 21.9625, 21.9665, 21.9680 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

In order to receive educational assistance under 38 U.S.C.A. chapter 33, an eligible individual must have taken an approved licensing or certification test, for which he or she is requesting reimbursement.  38 C.F.R. § 21.9590(a)(4).  

An eligible individual is entitled to receive reimbursement for taking licensing or certification tests.  The amount of educational assistance VA will pay as reimbursement for an approved licensing or certification test taken on or after August 1, 2011, may not exceed the lesser of (1) $2,000; (2) the fee charged for the test; or (3) the amount of entitlement available to the individual under this chapter at the time of payment for the test under this section.  38 U.S.C.A. §  3315 (as amended January 4, 2011); see also 38 C.F.R. § 21.9665.  

VA will award educational assistance for the cost of a licensing or certification test only when the veteran or servicemember takes such test-(i) While the test is approved; (ii) While the veteran or servicemember is eligible for educational assistance, and (iii) No more than one year before the date VA receives a claim for reimbursement of the cost of the test.  38 C.F.R. § 21.9625(a)(2).  

VA will pay educational assistance to an eligible individual as reimbursement for taking an approved licensing or certification test only after the eligible individual has submitted to VA a copy of his or her official test results and, if not included in the results, a copy of another official form (such as a receipt or registration form) that together must include: (i) The name of the test; (ii) The name and address of the organization or entity issuing the license or certificate; (iii) The date the eligible individual took the test; and (iv) The cost of the test.  38 C.F.R. § 21.9680(b)(5).  





B.  Discussion

In this case, the Board finds that the Veteran is entitled to reimbursement for one licensing test taken in April 2013, but he is not entitled to reimbursement for any tests taken prior to January 2013.  

The facts in this case are not in dispute.  

First, that the Veteran took seven tests regarding his dental laboratory certification.  He submitted receipts showing (1) a Comprehensive Exam on August 1, 2012; (2) a Specialty Exam on August 1, 2012; (3) a Practical Exam on August 1, 2012; (4) a Comprehensive Exam on October 1, 2012; (5) a Specialty Exam on November 21, 2012; (6) a Specialty Exam on February 11, 2013; and (7) a Specialty Exam on April 23, 2013.  

Second, it is not in dispute that the Veteran filed his claim for reimbursement of these seven tests in January 2014.  

Third, it is not in dispute that the RO then reimbursed the Veteran for the Specialty Exam taken on February 11, 2013, but denied the remaining requests.  

Fourth, it is not in dispute that the Veteran otherwise met the eligibility criteria for reimbursement, including that the tests were approved, and that he took the tests while eligible for educational assistance.  

In light of these undisputed facts, the appeal for reimbursement of the tests taken in August 2012, October 2012, and November 2012,  must be denied as he did not file his request for reimbursement until January 2014, which was more than one year after those tests were administered.  Thus, he cannot receive reimbursement for those tests.  See 21.9625(a)(2).  

However, the test taken on April 23, 2013, was within one year of when he submitted his claim in January 2014.  Thus, the Veteran is eligible for reimbursement for that test.  See id.  

An April 2014 Report of Contact documents the Veteran's assertion that he did not submit his request until January 2014 because he was told by the RO to submit all requests on the same form and send in receipts.  Unfortunately, "[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990); see also Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  Accordingly here, the incorrect information given by the RO, even though reasonably relied on by the Veteran, cannot alter the eligibility period during which he must have submitted his request for reimbursement.  

In further support of his appeal, he wrote in his May 2014 notice of disagreement that the tests were offered at different times of the year and he could only take them when offered.  This may be true, but this does not mitigate the requirements for awarding reimbursement.  Thus, he could have been considered for eligibility if he had submitted seven different requests for reimbursement, one after each test.  However, he submitted all the requests at the same time on the same form, including a request for those tests that he had taken greater than one year earlier.  For the reasons given, only the test taken in April 2013 is eligible for approval.  

The appeal, to this extent, is granted.  This appeal is decided as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.  Likewise, VA's duties to notify and assist are not applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 





	(CONTINUED ON NEXT PAGE)

ORDER

Reimbursement of the cost of a licensing or certification test for dental laboratory technology certification testing taken in August 2012, October 2012, and November 2012, under the Post-9/11 GI Bill (Chapter 33) Licensing and Certification (LAC) program, is denied.  

Reimbursement of the cost of a licensing or certification test for dental laboratory technology certification testing taken on April 23, 2013, under the Post-9/11 GI Bill (Chapter 33) Licensing and Certification (LAC) program, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


